In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                       No. 07-22-00143-CR


                                PEDRO EREVIA, APPELLANT

                                               V.

                             THE STATE OF TEXAS, APPELLEE

                            On Appeal from the 364th District Court
                                    Lubbock County, Texas
           Trial Court No. 2021-422,218, Honorable William R. Eichman II, Presiding

                                       October 12, 2022
                      ORDER OF ABATEMENT AND REMAND
                        Before QUINN, C.J., and PARKER and DOSS, JJ.


      Appellant, Pedro Erevia, appeals his conviction for murder. 1 The clerk’s and

reporter’s records were filed with this Court, and Appellant’s brief was due September 23,

2022. Now pending before the Court is Appellant’s “motion to complete” the reporter’s

record and his third motion for an extension of time to file a brief. We are unable to

ascertain from Appellant’s motion what items he claims are necessary for completion of



      1   See TEX. PENAL CODE ANN. § 19.02.
the reporter’s record. Accordingly, we abate the appeal and remand the cause to the trial

court for further proceedings.


       Upon remand the trial court shall hold a hearing to determine (1) whether the

reporter has filed all voir dire proceedings, testimony, arguments, objections, and exhibits

with this Court; (2) what tasks, if any, remain to complete the filing of the reporter’s record;

(3) what items Appellant believes were omitted from the reporter’s record; and (4) what

amount of time is reasonably necessary to complete the supplementation of the reporter’s

record, if any. The trial court is directed to enter such orders necessary to address the

aforementioned questions and to ensure that a complete reporter’s record is filed with this

Court. So too shall it include its findings on those matters in a supplemental clerk’s record

and cause that record to be filed with this Court by November 14, 2022.


              It is so ordered.


                                                                  Per Curiam


Do not publish.




                                               2